Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2019

                                       No. 04-18-00553-CR

                                  Nicole Patrice SELECTMAN,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR9689
                          Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice


     The panel has considered the Motion to Reconsider Appellant’s Request that Oral
Argument be allowed in this Case and the motion is DENIED.


           It is so ORDERED on August 21, 2019.

                                                             PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court